Title: To George Washington from Lameth and Duport, 21 July 1794
From: Lameth and Duport
To: Washington, George


               
                  
                  [c.21 July 1794]
               
               L’objet de la présente Note est d’obtenir de Son Excellence Monsieur Le Président du Congrès une démarche, Soit publique, ou privée, Soit officielle, ou Secrette en faveur de plusieurs—milliers de femmes détenues en france comme Suspectes. Elles ne Sont coupables d’aucuns délits aux yeux mêmes de ceux qui les détiennent: On ne prétend même aucunement Les punir; mais seulement d’assurer d’elles, et cependant elles Sont dans une position pire que celle des criminels. Indépendamment de la détresse personnelle à la quelle elles Sont réduites, elles ont continuellement Sous les yeux le plus affligeant de tous Les Spectacles, et La crainte de devenir peut être Les victimes du Soupçon Le plus injuste. Dans cette Situation, ce n’est pas même L’usage plein et entier de leur liberté qu’elles réclament: elles regarderoient comme Le plus grand des bienfaits d’être obligées de traverser Les mers et de S’établir en Amérique. Un tel
                  
                  décret Seroit également un bienfait pour un grand nombre de ceux dont la famille est détenue en ce moment en france. Ils y trouveroient Le double avantage d’être réunis à Leurs femmes et à leurs enfans, et d’aller vivre dans un pays où l’on connoît et pratique Les maximes d’une véritable liberté.
               On ne Se propose point ici de S’expliquer Sur rien de ce qui regarde la Politique, ni de qualifier d’aucune maniere ce qui Se passe en Europe; et ce n’est que pour mieux faire connoitre La nature de leur demande que Les auteurs de la présente Note Se permettront de dire qu’après avoir employé tous Leurs efforts pour établir en france un gouvernement modéré, ils ont été forcés de la quitter, lorsque ce Systême en a été proscrit. Dans ce moment Le retour dans leur Pays leur est de toutes manieres impossible; mais jamais ils ne prendront Les armes contre lui; et, si Les circonstances leur rendoient un jour le pouvoir qu’ils ont eu au commencement de la Révolution; l’on verroit que leurs malheurs personnels n’ont point altéré en eux le gout de la liberté, ni le Sentiment de la justice. Leurs liaisons d’amitié et de principes avec Mr de la fayette leur donneroient Sans doute quelque droit à l’attention des Représentans du Peuple américain; mais c’est pour La propre cause de Mr De la fayette que l’on parle en ce moment, et l’on ose dire que S’il pouvoit S’éxpliquer librement, il Supplieroit Le Congrès de faire ressentir à sa femme les marques d’interêt qu’il a bien voulu donner à Sa position personnelle. On croit plus convenable de n’offrir ici que des motifs d’interêt général; mais il faut auparavant dire un mot sur l’état actuel des choses.
               Il y a environ un an que la Convention menacée de voir plusieurs provinces françaises envahies, ordonna d’arrêter tous Les nobles et Les personnes Suspectes qui demeuroient dans ces provinces, et de Les envoyer dans l’intérieur.  Ces mesures Se Sont étendues depuis à toute la france. aux Simples arrestations, ont Succedé Les emprisonnemens. Ceux ci Sont devenus Si multipliés qu’ils ont effrayé même la Convention, qui a paru Souvent décidée à y mettre un terme. Elle Semble avoir été arrêtée jusqu’ici par plusieurs idées différentes. Aux précautions que la Sureté pouvoit indiquer, on a Successivement ajouté l’idée de confisquer les propriétés. On a provisoirement privé de la leur les personnes arrêtées; et il n’est que trop à craindre que pour consolider les dispositions qu’on pourra faire de leur bien, on ne veuille un jour les faire regarder comme coupables. Un Décret
                  
                  postérieur a pourtant déclaré que Les personnes Suspectes Seroient Simplement détenues jusqu’à la Paix.
               C’est au milieu de ces variations continuelles qu’une démarche des Etats unis décideroit Surement la Convention à prendre un parti. Ses chefs ne peuvent manquer de prendre dans la plus grande considération l’opinion d’une grande et respectable République. Ils n’ont aucun Sujet de méfiance contre l’Amérique. Ils ont au contraire un grand interêt à la ménager pour Le moment, et plus encore pour l’avenir. Ils prétendent professer Les mêmes principes; et, lorsque le Congrès leur parlera au nom de l’humanité dans une question où leur interêt particulier n’est pas en opposition, ils Se feront gloire de Souscrire à sa demande. Ils se plairont à mettre en opposition la conduite et Le langage de ce qu’ils appellent Les Tyrans avec ceux du Peuple Le plus libre de la terre: et cependant, Les habitans de tous Les pays seront frappés d’un tel exemple de raison, de Sagesse et d’humanité donné au milieu du fanatisme et de la folie Européenne; et ils verront, dans La démarche des Etats unis, Le plus bel usage qu’on ait fait encore de la Politique et des Négociations.
               Il ne Sera pas difficile de prouver que Le parti que L’on cherche à faire prendre à la Convention n’est point contre Son interêt. 1e Il est de Son interêt de cesser de paroitre Sanguinaire et cruelle, et d’asseoir enfin Son autorité Sur Sa vraye base, la justice et l’utilite commune. 2e Deplus, il est de Son interêt de Se délivrer de tant de bouches inutiles, qu’il faut nourrir dans un moment où la consommation des denrées, est plus forte et les ressources diminuées, dont La présence est un objet continuel d’inquietudes, un aliment de troubles et de méfiance, qui distrait Les gouvernans des affaires générales. Enfin tant qu’elles Seront en frances elles formeront un obstacle à la nouvelle distribution des propriétés, qui est dit-on Sur Le tapis.  L’on ne peut pas dire que ces femmes Sont regardées comme otages, car, outre qu’on n’a pas besoin d’otages contre des hommes, qui, comme nous, sont décidés à ne jamais faire la guerre contre Leur Patrie, Les Puissances Alliées ont déja prouvé, en cas de Succès, que Le Sort de pareils otages leur est tout à fait indifférent. On Le répète; la Convention a Senti ces raisons. Le projet de bannir Les femmes a reçu Son approbation, et Le rapporteur du Comité a même dit, à ce sujet, ce mot remarquable: que l’univers étoit hospitalier pour les recevoir. Il ne S’agit donc plus que d’ouvrir un moyen d’éxécuter cette idée Sur La quelle elle hésite, et de la détérminer à l’adopter.
               
               Quant aux motifs qui Semblent devoir décider son Excellence à accueillir cette demande, nous avons déja mentionné le plus important, lorsque nous avons parlé de l’admiration—et du respect qu’une telle démarche inspireroit dans tout l’univers pour un gouvernement qui fait déja l’espoir et La consolation de ceux qui Souffrent de l’injustice Européenne. On ne Se permettra pas de discuter Les motifs que les Etats unis pourroient avoir pour Souhaiter une augmentation dans La population et l’industrie de leur Pays. On ne parlera même pas de l’importance qu’il y auroit pour l’Amérique, que La france, avec La quelle elle a des interêts Si rapprochés, Se montrât digne, par quelque trait d’humanité et de grandeur, qu’on l’avoûat pour allieé et pour amie. Nous nous bornerons à l’observation Suivante.
               Il est bien évident que l’agitation actuelle de l’Europe finira par une émigration en Amérique de tous Les hommes modérés, aimant La liberté et La paix, de ces hommes que tous Les pays doivent aimer à recevoir et tous Les gouvernemens S’empresser d’accueillir. Le discours prononcé par Monsieur Le Président à l’ouverture du Congrès Sur cet objet est bien plutôt une prophétie encore, qu’une invitation. C’est donc pour de futurs habitans des Etats unis, pour des hommes qui, déja, les habitent par La pensée et l’éspérance, et qui en chérissent Le gouvernement, que L’on prie son Excellence de s’intérésser. On lui propose de s’assurer d’avance de la fidélité et de La gratitude de tous ceux qui viendront bientot peupler L’Amérique.
               Un des avantages de cette démarche que L’on ne peut s’empêcher de relever, c’est qu’elle est étrangère à toutes Les questions, qui échauffent à présent Les têtes, et qu’elle ne blesse aucuns partis, tout acharnés qu’ils sont Les uns contre Les autres. Les Jacobins s’en vanteront; Les Emigrés de toutes Les Classes en jouiront, ne fut-ce que pour tirer pour Leur moment Leur famille de danger: Les auteurs de cette Note en garderont une éternelle reconnoissance.
               On ose penser que La démarche que l’on propose à Monsieur Le Président est digne des principes qui Le dirigent et ne peut contrarier en rien Ses vues. Ce n’est pas une objection que la crainte de heurter Le gouvernement français, puisque nous avons fait remarquer, et qu’il est facile de Se convaincre qu’il a paru adopter cette idée, toutes Les fois qu’elle lui a été présentée. Ce n’en seroit pas une non plus que d’alléguer La Singularité de La demande, car elle est Sans doute moins Singuliere encore
                  
                  que Les conjonctures qui La nécéssitent; et La Convention ne se pique pas d’ailleurs de Suivre les anciens usages de la Politique.
               Si Son Excellence daigne accueillir la présente proposition, on pense qu’il n’y a rien de plus convenable à faire que de s’en rapporter entièrement à Sa Sagesse et à Son zèle généreux Sur Les moyens de la faire réussir. Il ne lui échappera pas de voir qu’à moins de circonstances tout à fait imprévues, la demande doit concerner les femmes Suspectes en général: toute démarche particuliere, non Seulement ne réussiroit pas; mais compromettroit infailliblement celles qui en Seroient l’objet, au lieu qu’une proposition générale est plus convenable de toute maniere, et ne peut Leur faire tort, pourvu que Le nom de ceux qui L’ont Sollicitée reste entièrement ignoré et même qu’il ne puisse être connu qu’elle a été sollicitée.
               L’agent qui Seroit employé par Le Gouvernement Américain verroit aisément Si c’est par une démarche publique, ou de bons offices Secrets que La chose peut réussir, et il Seroit toujours en mesure de prendre Le parti que l’humanité des Etats unis peut Leur inspirer, Sans compromettre leur dignite.
               On ne parle point ici des personnes que la Convention regarde précisément comme coupables; mais de celles dont elle a ordonné L’arrestation sans aucun autre motif que ceux de précaution, qu’on doit relâcher à La paix, et qui Souffrent, en attendant des anxiétés inexprimables par La continuation d’une guerre qu’elles n’ont point desirée, qui ne peut Leur faire aucun bien, guerre que l’ambition, la haine, la jalousie ont fait naitre, et que ces passions peuvent faire durer encore Longtems.
               Tant de maux et de dangers seroient finis pour elles, Si Le gouvernement Américain vouloit demander un décret qui fixât un délai, dans Lequel, Les femmes détenues comme personnes Suspectes eussent la faculté de quitter la france, et de Se retirer en Suisse ou en Amérique, avec Leurs enfans femelles, ou mâles, audessous de quatorze ans.
               Il Seroit de toute justice de leur laisser la libre disposition de leurs biens, et L’on pourroit absolument demander, soit qu’ils leur fussent conservés à la paix, Soit, au moins, qu’elles puissent emporter avec elles ce qui est nécéssaire pour vivre: mais on craint d’insister trop Sur cet objet, et l’on s’estimeroit très heureux, Si par Le Sacrifice qu’on en feroit, on pouvoit assurer Le Succès de la mesure.
               
               Il ne reste plus qu’à ajouter combien on desire de voir cette idée adoptée, et combien il importe qu’elle Soit mise promptement à éxécution. Le tems qui allége tous Les maux ajoute, au contraire, à ceux ci. Beaucoup de chances peuvent arriver, qui y mettroient Le comble; et après Le bonheur de voir notre demande accueillie de Monsieur le Président, rien ne pourroit ajouter à notre reconnoissance, que d’apprendre qu’il a Senti l’importance de hâter Son Succès.
               
                  P.S. D’après l’éxposé de la Note ci dessus, et Les plus instantes demandes de Ses auteurs, son Excellence sentira Surement qu’elle doit rester dans Le plus profond Secret dans tous Les cas; et que l’idée qu’elle renferme, Si Monsieur le Président juge à propos d’en faire usage, comme on l’espere, doit paroitre venir uniquement de l’humanité des Etats unis.
               
            